DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 and 12-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, in lines 28-30 provide for adjusting mechanisms “to calibrate particular positions of the first and second control levers to positions of the first and second mechanical control linkages”.  It is unclear whether this language is intended to claim (a) positions of the control levers relative to positions of the mechanical control linkages, or (b) calibration of the positions of the first and second control levers and calibration of the first and second control linkages.
▪ Claims 7-10 and 12-14 are also rejected, as being dependent from claim 6.
▪ The claims have been interpreted as best understood by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sagaser (US 4,169,153)  in view of Nichols (US 8,875,507) and Aida (US 4,156,474).
Sagaser discloses:
a frame (12) and cab (see Fig. 1); 
first and second hydraulic pumps (30, 32);
Sasager also discloses independent movement of the control levers (see col. 1, ln. 31-39 and col. 4, ln. 8-32) providing that the first and second levers control forward, backward and steering control).  
▪ Regarding claim 12: the pumps are positioned in-line with each other (Fig. 2) and configured for use in powering left and right drive motors (34, 36) of the power machine with in-line positioning of the first and second hydraulic pumps from a back of the power machine toward a front of the power machine, the hydraulic pump assembly having a top surface and a first side surface (see Figs. 2-4); 
pump controls (col. 2, ln. 55-63) positioned on the pump assembly and configured to separately control, for each of the first and second hydraulic pumps, an amount and direction of hydraulic fluid flow from the first and second hydraulic pumps, wherein the pump controls further comprise: 
a first pintle arm (44) positioned on the first side surface of the hydraulic pump assembly and configured to control the amount and direction of hydraulic fluid flow from the first hydraulic pump; and 
a second pintle arm (46) positioned on the first side surface of the hydraulic pump assembly and configured to control the amount and direction of hydraulic fluid flow from the second hydraulic pump. 
The first and second pintle arms are configured to be operably coupled, respectively, to first and second drive levers (22, 24) of the power machine to control positioning of the first and second pintle arms and thereby the amount and direction of hydraulic fluid flow from the first and second hydraulic pumps (col. 2, ln. 64-col. 3, ln. 22). 
▪ Regarding claim 14: Sagaser also discloses a centering mechanism positioned on the first side surface of the hydraulic pump assembly and configured to bias both of the first and second pintle arms to center positions (see Fig. 4, see also col. 3, ln. 30-39).
Sagaser does not directly disclose a pivotal connection between the cab and frame or a releasable junction between the mechanical controls and control linkages.  Sasager also does not directly disclose adjusting mechanisms to calibrate the positions of control levers.
Aida teaches:
a frame (11); 
a cab (14) pivotally mounted to the frame (at 12/13) such that the cab can be pivoted relative to the frame (see Figs. 2A, 2B); and 
a power conversion system comprising: 
a mechanical control linkage (B) coupled to a transmission (21); 
a mechanical control (20 – control lever) mounted in the cab and configured to pivot with the cab relative to the frame (see Figs. 2A,B); and 
a releasable junction (51a/52a) between the mechanical control mounted in the cab and the mechanical control linkage (Fig. 5), the releasable junctions configured to translate movement of the control lever to the mechanical control linkage when the cab is in a lowered position relative to the frame, wherein the releasable junction is configured to break a connection between the mechanical control mounted in the cab and the mechanical control linkage when the cab is pivoted to a position away from the lowered position (movement of coupler shown in Fig. 5). 
▪ Regarding claims 7 and 8:
The releasable junction is configured to make and break the connection between the mechanical control mounted in the cab and the mechanical control linkage, respectively when the cab is pivoted to the lowered position and pivoted away from the lowered position (col. 5, ln. 18-42) without a tool as the cab is pivoted to the lowered position and pivoted away from the lowered position (Fig. 5 illustrates disconnection without the use of a tool). 
▪ Regarding claim 9:
The releasable junction comprises: a bellcrank (56) having an engagement pin (52a); and
an engagement member (51a) configured to releasably engage the engagement pin.
▪ Regarding claim 10:
The engagement member is configured to move when the cab is pivoted away from the lowered position (col. 5, ln. 33-42; see also Fig. 5). 
Based on the teaching of Aida, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Sagaser in order to yield the predictable result of providing access to the components beneath the cab without the need to disassemble the structure.
Nichols teaches adjustment arms (36, 38) including adjusting mechanisms (Fig. 6) to calibrate particular positions of the control lever (col. 5, ln. 11-37 provides for adjustment of the arms to achieve the desired pump output).  Arms 32 and 34 of the adjusting mechanisms calibrate positions of arms 36 and 38.  Accordingly, incorporation of the adjusting mechanisms of Nichols would result in calibration of the positions of both the control levers and control linkages of the modified Sasager reference.
Based on the teaching of Nichols, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to include an adjustment mechanism in order to ensure that the pumps operate within the desired range.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sagaser in view of Aida and Nichols as applied to claim 12  above, and further in view of Abe (US 3,579,986).
Sagaser, Aida and Nichols disclose as discussed above.  Sagaser also discloses fluid conduits (38) extending from the side of the pumps (Fig. 2).  The references do not directly disclose fluid couplers positioned on the top surface of the pumps.
Abe teaches a work vehicle in which the fluid supply to the motors (1, 3, 5) is disposed at the top of the device delivering hydraulic fluid (10 – see Fig. 4).
Based on the teaching of Abe, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Sagaser by providing the hydraulic couplers on the top of the pumps in order to provide the connections at an alternate location which would not interfere with the movement of the bellcranks.

Allowable Subject Matter
Claims 15 and 17 are allowed.
Applicant has incorporated the allowable subject matter of previous claim 16 into claim 15.
The following is a statement of reasons for the indication of allowable subject matter:  the Examiner was unable to find prior art teaching, inter alia, a cab pivotally mounted to a frame; a power conversion system comprising first and second fixed length control linkages coupled to first and second pumps; and adjusting mechanisms to calibrate the positions of first and second control levers to desired pump assembly outputs.

Response to Arguments
Applicant's arguments filed 6/10/22 have been fully considered:
Independent claims 15 and 17 have been allowed, as provided above.
As provided above, the amendment to claim 6 is unclear.  Accordingly, the amendment is not sufficient to overcome the previous prior art rejection.  While the  prior art does not directly provide for adjusting the position of the control levers relative to the control arms, this feature is not clearly provided in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
77
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        

MLW
June 29, 2022

/JACOB B MEYER/Primary Examiner, Art Unit 3618